                Case 7:19-cr-00195-KMK Document 44 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              X


UNITED STATES OF AMERICA,

                     -   V   -                                    ORDER
                                                                  19-cr-195 (KMK)
MAXIMILIANO TORRES TORRES,

                                 Defendant.

-   -   -   -    -   -   -   -    -   -   -   -   -   -   -   X




                     KENNETH M. KARAS, U.S.D.J.

                     WHEREAS MAXIMILIANO TORRES TORRES has indicated his

intent to enter a guilty plea, pursuant to a plea agreement, to

two counts of the indictment filed in this matter;

                     WHEREAS the ongoing COVID-19 pandemic necessitates

that the change-of-plea hearing in this case take place

remotely;

                     WHEREAS the CARES Act and findings made by the

Judicial Conference of the United States and Chief Judge Colleen

McMahon of the Southern District of New York allow for guilty

pleas to be taken by phone or video, subject to certain findings

made by the District Judge;

                     THE COURT HEREBY FINDS that, for the reasons set forth

in the parties' joint application dated April 15, 2021, the
          Case 7:19-cr-00195-KMK Document 44 Filed 04/15/21 Page 2 of 2



change - of - plea hearing in this case cannot be further delayed

without serious harm to the interests of justice .



Dated :      White Plains , New York
             April 1~ , 2021


so


             HONORABLE KENNETH M. KARAS
             United States District Judge
             Southern District of New York
